                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

UNITED STATES OF AMERICA

      vs.                                 Criminal Action 2:19-cr-066
                                          JUDGE ALGENON L. MARBLEY
RICKY LEE HARRIS GERMANY

                         REPORT AND RECOMMENDATION

      Defendant Ricky Lee Harris Germany previously pleaded not guilty
to an Indictment charging him with conspiracy to possess with intent
to distribute 500 grams or more of a mixture or substance containing a
detectable amount of methamphetamine and marijuana, in violation of 21
U.S.C. § 846 (Count 1), possession with intent to distribute 500 grams
or more of a mixture or substance containing a detectable amount of
methamphetamine, in violation of 21 U.S.C. § 841 (Count 2), possession
with intent to distribute a mixture or substance containing a
detectable amount of marijuana, in violation of 21 U.S.C. § 841 (Count
3), and theft of mail by a postal employee, in violation of 18 U.S.C.
§ 1709 (Count 4). Indictment, ECF No. 18. The Indictment also includes
a forfeiture provision, relating to any proceeds (unspecified)
obtained in connection with Counts 1-3. Id. The United States and
defendant thereafter entered into a plea agreement, executed pursuant
to the provisions of Rule 11(c)(1)(A) of the Federal Rules of Criminal
Procedure, whereby defendant agreed to enter a plea of guilty to Count
1 of the Indictment.1   On September 18, 2019, defendant, accompanied by
his counsel, appeared for a change of plea proceeding.2       Defendant
consented, pursuant to 28 U.S.C. §636(b)(3), to enter a guilty plea

      1 The Plea Agreement, ECF No. 31, refers to an "Information." The
parties agree, however, that defendant will plead guilty to Count 1 of the
Indictment. The Plea Agreement makes no mention of forfeiture but includes an
appellate waiver provision that preserves only certain claims for appeal or
collateral challenge.
      2 A change of plea proceeding was initially held on August 7, 2019, but
that hearing was terminated at defendant’s request. The change of plea
proceeding was rescheduled at defendant’s request.
                                      1
before a Magistrate Judge.     See United States v. Cukaj, 2001 WL
1587410 at *1 (6th Cir. 2001)(Magistrate Judge may accept a guilty plea
with the express consent of the defendant and where no objection to
the report and recommendation is filed).
     During the plea proceeding, the undersigned observed the
appearance and responsiveness of defendant in answering questions.
Based on that observation, the undersigned is satisfied that, at the
time he entered his guilty plea, defendant was in full possession of
his faculties, was not suffering from any apparent physical or mental
illness, and was not under the influence of narcotics, drugs, or
alcohol.
     Prior to accepting defendant’s plea, the undersigned addressed
defendant personally and in open court and determined his competence
to plead.     Based on the observations of the undersigned, defendant
understands the nature and meaning of the charges in the Indictment
and the consequences of his plea of guilty to Count 1 of the
Indictment.     Defendant was also addressed personally and in open court
and advised of each of the rights referred to in Rule 11 of the
Federal Rules of Criminal Procedure.
     Having engaged in the colloquy required by Rule 11, the Court
concludes that defendant’s plea is voluntary.     Defendant acknowledged
that the plea agreement signed by him, his attorney and the attorney
for the United States and filed on June 26, 2019, represents the only
promises made by anyone regarding the charges in the Indictment.
Defendant was advised that the District Judge may accept or reject the
plea agreement and that, even if the Court refuses to accept any
provision of the plea agreement not binding on the Court, defendant
may nevertheless not withdraw his guilty plea.
     Defendant confirmed the accuracy of the statement of facts
supporting the charge, which is attached to the Plea Agreement.      He
confirmed that he is pleading guilty to Count 1 of the Indictment
because he is in fact guilty of that offense.     The Court concludes
that there is a factual basis for the plea.
        The Court concludes that defendant’s plea of guilty to Count 1 of
the Indictment is knowingly and voluntarily made with understanding of
the nature and meaning of the charge and of the consequences of the
plea.
        It is therefore RECOMMENDED that defendant’s guilty plea to Count
1 of the Indictment be accepted.    Decision on acceptance or rejection
of the plea agreement was deferred for consideration by the District
Judge after the preparation of a presentence investigation report.
        In accordance with S.D. Ohio Crim. R. 32.1, and as expressly
agreed to by defendant through counsel, a written presentence
investigation report will be prepared by the United States Probation
Office.    Defendant will be asked to provide information; defendant’s
attorney may be present if defendant so wishes.    Objections to the
presentence report must be made in accordance with the rules of this
Court.
        If any party seeks review by the District Judge of this Report
and Recommendation, that party may, within fourteen (14) days, file
and serve on all parties objections to the Report and Recommendation,
specifically designating this Report and Recommendation, and the part
thereof in question, as well as the basis for objection thereto.       28
U.S.C. §636(b)(1); F.R. Civ. P. 72(b).    Response to objections must be
filed within fourteen (14) days after being served with a copy
thereof.    F.R. Civ. P. 72(b).
        The parties are specifically advised that failure to object to
the Report and Recommendation will result in a waiver of the right to
de novo review by the District Judge and of the right to appeal the
decision of the District Court adopting the Report and Recommendation.
See Thomas v. Arn, 474 U.S. 140 (1985); Smith v. Detroit Federation of
Teachers, Local 231 etc., 829 F.2d 1370 (6th Cir. 1987); United States
v. Walters, 638 F.2d 947 (6th Cir. 1981).


September 18,2019                             s/ Norah McCann King
 Date                                          Norah McCann King
                                         United States Magistrate Judge
                                     3
